Citation Nr: 1622993	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  14-26 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a bilateral hip disorder.

3. Entitlement to service connection for a left knee disorder.

4. Entitlement to service connection for a right knee disorder.

5. Entitlement to service connection for a bilateral ankle disorder.

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus.

8. Entitlement to service connection for sleep apnea. 

9. Entitlement to service connection for hypertension.

10. Entitlement to service connection for an acquired psychological disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

The matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2013 and November 2014 by the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO). 

The issues of entitlement to service connection for bilateral hearing loss, sleep apnea, hypertension and an acquired psychological disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence is at least in equipoise as to whether the Veteran's degenerative arthritis and spondylosis of the spine is attributable to service.

2. The evidence is at least in equipoise as to whether the Veteran's bilateral DJD and osteoarthritis of the hip is attributable to service.

3. The evidence is at least in equipoise as to whether the Veteran's left knee DJD is attributable to service.

4. The Veteran's right knee disability did not originate in service or until years after service, and is not otherwise etiologically related to service.

5. The evidence is at least in equipoise as to whether the Veteran's bilateral DJD and osteoarthritis of the ankle is attributable to service.

6. The evidence is at least in equipoise as to whether the Veteran's tinnitus is attributable to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a back disorder are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2. The criteria for service connection for a bilateral hip disorder are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3. The criteria for service connection for a left knee disorder are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4. The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5. The criteria for service connection for a bilateral ankle disorder are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6. The Veteran has tinnitus that is the result of disease or injury incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information or evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran was provided with a 38 U.S.C.A. § 5103(a)-compliant notice in an April 2013 correspondence.  Thereafter, the claims were readjudicated in a June 2014 statement of the case.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In addition, VA has obtained examinations with respect to the Veteran's claims on appeal that occurred in June 2013 and May 2014.  The Board has reviewed the examination reports, and finds that they are adequate.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as arthritis and tinnitus, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).  When aggravation of a nonservice-connected disability is proximately due to or the result of a service-connected disability, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back, Bilateral Hip, Left Knee and Bilateral Ankle Disorders

The Board will first address the Veteran's claims for a back, bilateral hip, left knee and bilateral ankle disorders as the fact patterns are substantially similar for all four claims.




1. Factual Background

The Veteran asserts that his back, bilateral hip, left knee and bilateral ankle disorders were incurred in active service.  Specifically, the Veteran contends these disorders are a result of his service as a paratrooper.

The Veteran's service treatment records (STRs) are silent for any complaints of back, knee or ankle problems.  The Board notes that the Veteran's August 1965 entrance examination is missing some pages and therefore incomplete.  In the pages that are part of the record the veteran denied arthritis, "trick" or locked knee and foot trouble.  In an October 1965 STR, the physician noted symptomatic flat feet and found full range of motion in both the feet and ankles.  

The Veteran's DD214 indicates that he underwent basic airborne training between January 1966 and February 1966.  In a January 1966 examination for airborne training qualification, the physician noted normal lower extremities and spine and the Veteran denied recurrent back pain, "trick" or locked knee or foot trouble.  The physician did note pes planus.  In this examination report the Veteran indicted that he was previously rejected for military service because of "physical, mental or other reasons" due to a failed test in May 1964, however there is no indication what type of test he failed.  

A January 1968 STR shows that the Veteran reported trouble with his right hip.  In February 1968, the Veteran reported that he landed heavily on his left arch and hurt his foot.  One month later, the Veteran reported sore feet and the physician noted that he was pes planus symptomatic.

In the August 1968 separation examination, the physician noted normal lower extremities and spine and the Veteran again denied recurrent back pain, "trick" or locked knee or foot trouble.  

In January 2013, the Veteran had X-rays taken of his hips and knees.  Regarding the hip, the X-rays revealed minimal degenerative disease and mild sclerosis adjacent to the sacroiliac joint.  Regarding the knees, the X-rays revealed mild patellofemoral degenerative disease and ossification medial left knee, "likely posttraumatic."  

In a March 2014 VA medical record, the Veteran's physician wrote a letter stating that the Veteran is a patient under his care and that the Veteran has chronic conditions that may be related to his military service.  The physician provided the following diagnoses: chronic low back and lumbar spondylosis; bilateral hip osteoarthritis; bilateral ankle osteoarthritis; and left knee traumatic arthritis.  Regarding these conditions, the VA physician opined that they "are very likely a result of his service as a paratrooper in the military."

The Veteran underwent a VA examination in May 2014.  The VA examiner provided the following diagnoses: degenerative arthritis of the spine; bilateral hip degenerative joint disease (DJD); bilateral knee DJD; and bilateral ankle strains.  The examiner was unable to perform most examination tests, including range of motion testing, due to the inability of the Veteran to understand and cooperate with the examination instructions.  As noted in the report, the Veteran suffered a brain injury caused by a motor vehicle accident and the Veteran's wife answered most of the questions.  The examiner did ask the Veteran's wife questions as to causes of his claimed conditions; however she was unable to provide answers because she "did not know."  As a consequence, the examiner was unable to provide a medical opinion without resorting to speculation as there was limited information and details surrounding the Veteran's claimed conditions "with a lack of supporting information either way." 

2. Legal Analysis

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of sections 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  It is not in dispute that the Veteran currently has diagnoses of degenerative arthritis of the spine and spondylosis, bilateral hip DJD and osteoarthritis, bilateral ankle DJD and osteoarthritis, and left knee traumatic arthritis and strains.  Therefore there is sufficient evidence that the Veteran meets the threshold criterion for service connection for these conditions on the basis of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Thus, the remaining questions are whether these disorders manifested in service, within one year of service, or are otherwise related thereto.

The Board finds the March 2014 VA physician letter the most probative evidence of record.  The Veteran's VA physician found that the Veteran's back, bilateral hip, left knee and bilateral ankle conditions are chronic conditions and provided a positive opinion linking these disabilities to service.  Thus, the VA physician's letter satisfies the medical nexus element for all four claimed conditions.

As noted above, the Veteran's STRs are completely silent for any clinical findings or treatment for back, ankle or knee pain.  In addition, there are no lay statements regarding any in-service event or injury regarding these conditions.  However, due to the Veteran's brain injury he is unable to provide such statements.  Despite the conclusory nature of the March 2014 letter, the Board will give the Veteran the benefit of the doubt and find that the March 2014 VA physician's contention that the onset of the Veteran's chronic back, ankle and knee disorders began as a result of his service as a paratrooper sufficiently satisfies the manifestation in service element.  Moreover, the evidence in totality supports a finding that these current disabilities are related to an event in service.  

Regarding the Veteran's bilateral hip, the January 1968 STR does provide an in-service event.  In consideration of the March 2014 VA physician's letter providing a positive, but conclusory, opinion linking the Veteran's current hip disorder to service, the Board will give the Veteran the benefit of the doubt and find that the in-service element is met.

Accordingly, based on its review of the record, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's back, bilateral hip, left knee and bilateral ankle disorders are service connected.  Therefore, the Board will give the Veteran the benefit of the doubt, and find that service connection for those conditions is warranted.  
Right Knee

The Veteran asserts that his right knee disorder was incurred in active service.  

The Veteran's service treatment records (STRs) are silent for any complaints of, or treatment for, a right knee disorder.  The Board notes that the Veteran's August 1965 entrance examination is missing some pages and therefore incomplete.  In the pages that are part of the record the veteran denied arthritis and a "trick" or locked knee.  In a January 1966 examination for airborne training qualification, the physician noted normal lower extremities and the Veteran denied that he had a "trick" or locked knee.  In this examination report the Veteran indicted that he was previously rejected for military service because of "physical, mental or other reasons" due to a failed test in May 1964, however there is no indication what type of test he failed.  In the August 1968 separation examination, the physician noted normal lower extremities and the Veteran again denied a "trick" or locked knee.  

In January 2013, the Veteran had X-rays taken of his knees.  The X-rays revealed bilateral mild patellofemoral degenerative disease.  

In a March 2014 VA medical record, the Veteran's physician wrote a letter stating that the Veteran was a patient under his care and that the Veteran had chronic conditions that may be related to his military service.  The physician diagnosed the Veteran with traumatic arthritis of the left knee.  The physician did not provide a diagnosis as to the Veteran's right knee.  

The Veteran underwent a VA examination in May 2014.  The VA examiner diagnosed the Veteran with bilateral knee DJD.  The examiner was unable to perform most examination tests, including range of motion testing, due to the inability of the Veteran to understand and cooperate with the examination instructions.  As noted in the report, the Veteran suffered a brain injury caused by a motor vehicle accident and the Veteran's wife answered most of the questions.  The examiner did ask the Veteran's wife questions as to causes of his claimed condition; however she was unable to provide any answer because she "did not know."  As a consequence, the examiner was unable to provide a medical opinion without resorting to speculation as there was limited information and details surrounding the Veteran's claimed condition "with a lack of supporting information either way."

In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

While the Veteran in this case has established a current disability, he has not established the remaining two elements of service connection.  There is no medical evidence of an in-service injury, and there is no medical nexus linking a current disability to service.

The Board notes the first evidence of a current right knee disability is the January 2013 X-ray report.  Consequently, there is a gap of more than 4 decades between the Veteran's separation from service and the first evidence of a right knee disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  However, such absence of documented treatment, in and of itself, is not a basis for discrediting lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.  In this case, however, the Veteran has not alleged an in-service event or continuity of symptomatology.

To the extent that the Veteran provided lay statements that he experienced some symptoms in service, the Board notes that while the Veteran is competent to testify as to symptoms, his testimony is insufficient to establish that he incurred a chronic disability.  The Board notes that the Veteran is also considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis and etiology a right knee disability falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (lay persons not competent to diagnose cancer). 

Accordingly, the Board finds that the claim for a right knee disorder is not warranted.  In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).

Tinnitus

The Veteran contends that service connection for tinnitus is warranted.

The Veteran's STRs are silent as to any complaints or treatment for tinnitus.  However, a June 2013 VA examination diagnosed the Veteran with recurrent tinnitus due to the Veteran's reports of constant ringing in both ears.  Further, the Veteran reported tinnitus since active duty.  Despite these findings, the examiner opined that the reported tinnitus "is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure."  The examiner based this opinion on the Veteran's in-service audiological evaluations that found normal hearing.

In a March 2014 letter, a VA physician stated that the Veteran has tinnitus that is "at least as likely as not related to his service in the military."  In June 2015, the same VA physician diagnosed the Veteran with tinnitus based on a review of the available medical records and his own clinical notes and examination.  The physician found that the Veteran was exposed to the extreme noise of jet aircraft as a paratrooper, noise trauma of automatic weapons fire, unmuffled diesel engines, and that the Veteran was exposed to these noise traumas without the benefit of adequate hearing protection.  Based on the above, the physician opined that "it [is] as likely as not that his tinnitus [is] due largely, if not entirely, to his active duty in the Army from September of 1965 to September of 1968."  In addition, the physician stated that the Veteran was not exposed to any noise of that intensity since leaving military service.  Furthermore, the physician stated that his assessment is in keeping with findings by the American Tinnitus Association as well as the National Institute of Health, both of which concur that tinnitus is a "separate and distinct condition not necessarily associated with hearing loss."

The Board finds that both the VA physician and VA examiner are competent to provide opinions as to the etiology of the Veteran's tinnitus and both provided sufficient rationales for their etiological opinions supported by a reasoned analysis of medical facts.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, based on its review of the record, the Board finds that the evidence is at least in equipoise with respect to whether the Veteran's tinnitus is a service-connected disability.  Therefore, the Board will give the Veteran the benefit of the doubt and find that service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for a back disorder is granted.

Entitlement to service connection for a bilateral hip disorder is granted.

Entitlement to service connection for a left knee disorder is granted.

Entitlement to service connection for a right knee disorder is denied.

Entitlement to service connection for a bilateral ankle disorder is granted.

Entitlement to service connection for tinnitus is granted.
REMAND

Hearing Loss

The Board finds that a remand is necessary in order to afford the Veteran an adequate VA examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran STRs include an airborne training evaluation examination and separation examination that note normal hearing levels in both ears.  During a June 2013 VA examination, the examiner was unable to complete audiometric testing due the Veteran inability to understand the instructions.  The inability to understand the instructions was attributable to a brain injury the Veteran sustained following a motor vehicle accident.  As such, the examiner noted that "threshold ABR evaluation" may be needed to obtain hearing thresholds levels.  However, despite the inability to complete audiometric testing, the examiner found normal hearing bilaterally.  

In a March 2014 letter, a VA physician stated that the Veteran does have bilateral hearing loss that is "at least as likely as not related to his service in the military."  In June 2015, the same VA physician again stated that the Veteran has bilateral hearing loss which he based on a review of the available medical records and his own clinical notes and examination.  The physician further based this opinion on a finding that the Veteran was exposed to the extreme noise of jet aircraft as a paratrooper, noise trauma of automatic weapons fire, unmuffled diesel engines, and that the Veteran was exposed to such noise trauma without the benefit of adequate hearing protection.  In addition, the physician stated that the Veteran was not exposed to any noise of that intensity since leaving military service.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The Board notes that the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  Competent evidence of a current hearing loss disability meeting the requirements of 38 C.F.R. § 3.385, and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board finds the June 2013 VA examination incomplete.  While the examiner could not determine the Veteran's decibel thresholds, he did state that "threshold ABR evaluation" may be needed to obtain hearing threshold levels.  However, this evaluation was not conducted.  As such, the Board notes the absence of any diagnostic test showing that the Veteran currently has a hearing loss disability in accordance with 38 C.F.R. § 3.385.  Despite the March 2014 and June 2015 letters stating that the Veteran has bilateral hearing loss, there is no indication that the physician conducted diagnostic audiological testing.  Moreover, there is no indication that the VA physician is a state licensed audiologist.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr, 21 Vet. App. at 312.  Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of any hearing loss disorder.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Sleep Apnea, Hypertension and Acquired Psychological Disorder

The Veteran submitted an application for disability compensation for sleep apnea, hypertension and a "mental condition" in October 2014.  These claims were denied in a November 2014 rating decision and readjudicated in a January 2015 statement of the case.  However, the Board notes that the Veteran was never provided with a 38 U.S.C.A. § 5103(a)-compliant notice in response to his October 2014 claim for benefits.  The record shows that the last 38 U.S.C.A. § 5103(a) notice letter for any similar matter was issued more than a year prior to the October 2014 claim.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The Board notes that 38 U.S.C.A. § 5103(a) was recently amended to clarify that if adequate VCAA notice is provided as to an issue, such notice is not required for a claim concerning a similar issue that is filed within one year of that notice.  Moreover, a VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by re-adjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The Board notes that the RO denied the Veteran's claim, in part, on the basis that the Veteran did not submit medical or lay evidence showing that the claimed conditions exist.  Initially, with regard to the Veteran's claim for hypertension, the Board notes that VA medical records show the Veteran was diagnosed with hypertension as early as July 2007.  Therefore, the RO's claim that there is no evidence showing that the Veteran has hypertension is based on a false premise. 
With regard to the all three claims, the lack of information that forms the bases for denying the Veteran's claims are the type of information that a proper VCAA notice would have identified a claimant provide.

Furthermore, the record shows that the Veteran suffered a brain injury and his spouse, by and large, speaks on his behalf.  Therefore, there is reason to believe that the Veteran and his spouse may not fully understand the adjudicatory process.  Although the Veteran was represented by legal counsel at the time these claims were adjudicated, the Veteran has since removed counsel as his representative for reasons unknown.  Therefore, for the above cited reasons, the Board finds that these claims must be readjudicated. 

Accordingly, the case is REMANDED for the following actions:

1. Provide the Veteran a 38 U.S.C.A. § 5103(a)-compliant notice with regard to the claims for hypertension, sleep apnea and an acquired psychiatric disorder.

2. Then, request all VA treatment records from the Veteran's VA treatment facilities and all private treatment records from the Veteran not already associated with the file.

3.  Schedule the Veteran for a VA audiologic examination by an examiner with appropriate expertise to determine the nature and etiology of any hearing loss.  With respect to any hearing loss identified, the examiner should provide an opinion as to whether it is at least as likely as not that the hearing loss is etiologically related to service.  If the Veteran's puretone decibel thresholds cannot be determined through audiometric testing, the examiner should consider alternative means of determining such thresholds, including "threshold ABR evaluation."  The complete rationale for any opinion offered must be provided. 
4. Then, readjudicate the claims remaining on appeal.  If any decision remains adverse to the Veteran, issue a statement of the case and allow the appropriate time for response.  Then return the case to the Board

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


